Citation Nr: 0627714	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot 
degenerative joint disease.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.  

3.  Entitlement to service connection for degenerative 
joint/disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1971 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, VA Regional Office (RO).

This case has previously come before the Board.  In May 2005, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2003.  A 
transcript of the hearing has been associated with the claims 
file.

The issue in regard to service connection for right foot 
degenerative joint disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the knees is attributable 
to service.  

2.  Degenerative joint/disc disease of the lumbar spine is 
attributable to service.  






CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).  

2.  Degenerative joint/disc disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection means the facts demonstrate that a disease 
or injury which results in current disability was incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that any defect in regard to the 
Veterans Claims Assistance Act of 2000 (VCAA) is harmless 
error as the claims are herein granted.  The Board further 
notes that because the claims for service connection are 
being granted on a direct basis, the issue of secondary 
service connection is moot.  

I.  Knees

The veteran asserts that degenerative joint disease in the 
knees is related to service.  The Board agrees.  

Service medical records reflect complaints of pain in the 
lower extremities, to include the legs in October 1973.  A 
report of private magnetic resonance imaging (MRI) of the 
right knee in June 1999 notes chondromalacia patella, and VA 
x-ray examination of the knees in January 2000 indicated 
minimal degenerative changes in the right patellofemoral 
joint.  In addition, on VA examination in January 2003, the 
impression was mild degenerative arthritis of the knees, and 
a July 2005 VA examination report notes x-ray examination of 
the knees showed mild osteoarthritis of the medial 
compartment of the right knee and equivocal evidence of 
medial joint space narrowing in the left knee.  By letter 
dated in December 1999, the veteran's private physician, Dr. 
J. J, stated that, while it was impossible to give absolute 
causality, the veteran's knee problems may have been related 
to service.  In January 2001, Dr. J. J. stated that based on 
a review of the veteran's medical records, it was at least as 
likely as not that his knee problems were related to service.  
In September 2002, Dr. J. J. stated that the veteran's 
chronic knee disorder developed in service.  The July 2005 VA 
examiner specifically stated that degenerative joint disease 
was at least as likely as not related to service.  

To the extent that treatment records, to include a June 1999 
private medical record, note a post-service onset of knee 
pain, the Board finds the opinions of the July 2005 VA 
examiner and Dr. J. J. in regard to etiology to be probative, 
and persuasive.  In that regard, the Board notes the both the 
VA examiner and Dr. J. J. reviewed the veteran's records and 
determined that knee pain associated with degenerative joint 
disease had an onset in service.  

In sum, the evidence shows in-service complaints pertaining 
to the lower extremities, there is a post-service diagnosis 
of degenerative joint disease of the knees, and both the VA 
examiner and a private examiner have related a bilateral knee 
disorder to service.  The evidence is in support of the claim 
of entitlement to service connection for degenerative joint 
disease of the knees.  Consequently, the benefits sought on 
appeal are granted.

II.  Lumbar Spine

The veteran asserts that arthritis in the lumbar spine is 
related to service.  

Service medical records reflect complaints of back pain in 
March 1974.  The impression on VA x-ray examination of the 
spine in October 2002 was mild to moderate degenerative disc 
disease.  On VA examination in January 2003, the impression 
was mild degenerative arthritis with pain in the lower back.  

By letter dated in December 1999, the veteran's private 
physician, Dr. J. J, stated that, while it was impossible to 
give absolute causality, the veteran's back problems may have 
been related to service.  In July 2001 and September 2002, 
Dr. J. J. stated that based on a review of the veteran's 
medical records, it was at least as likely as not that his 
back problems were related to service.  The July 2005 VA 
examiner specifically stated that degenerative disc disease 
of the lumbar spine was related to service.  

In sum, the evidence shows in-service complaints pertaining 
to the back, post-service diagnoses of degenerative joint 
disease (arthritis) and disc disease of the lumbar spine, and 
competent evidence relating the lumbar spine disorder to 
service.  Again, the Board notes that the opinion of the VA 
examiner relating degenerative disc disease of the lumbar 
spine to service was expressed after review of the records in 
the claims folder and not solely on history given by the 
veteran.  The evidence is in support of the claim of 
entitlement to service connection for degenerative joint/disc 
disease of the lumbar spine.  Consequently, the benefits 
sought on appeal are granted.


ORDER

Service connection for degenerative joint disease of the 
knees is granted.  

Service connection for degenerative joint/disc disease of the 
lumbar spine is granted.  


REMAND

In May 2005, the Board remanded the issue pertaining to 
service connection for right foot degenerative joint disease 
for a VA nexus opinion.  The Board requested that the AOJ 
obtain an opinion in the positive or negative.  The remand 
specifically states the examiner should respond to the 
following:  "Is it at least as likely as not that any 
identified arthritis in the right foot . . . (1) is related 
to the veteran's service or an incident of service . . . or 
aggravated (made worse) by his service-connected bilateral 
pes planus."  Board Decision at 7 (2005).  While an opinion 
in regard to secondary service connection was provided, the 
July 2005 VA examination report contains no opinion in regard 
to direct service connection, or in regard to aggravation.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Id.  In light of 
the foregoing, the issue of entitlement to service connection 
for right foot degenerative joint disease must be remanded 
again for the actions set forth below.

The Board notes that a VCAA notice has not been issued in 
regard to degenerative arthritis of the right foot.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the VA examiner who performed the July 2005 VA 
examination, if available, otherwise, another 
VA examiner.  Based on a review of the claims 
file, the examiner should specifically state 
in the positive or negative whether the 
veteran's right foot degenerative joint 
disease is related to service or an incident 
of service, or whether service-connected 
bilateral pes planus aggravated the right foot 
degenerative joint disease.  If any arthritis 
of the right foot is aggravated by service-
connected pes planus, the examiner is asked to 
quantify, if possible, the degree of 
disability of the right foot over and above 
the degree of disability existing prior to the 
aggravation.  A complete rationale should 
accompany any opinion provided.

2.  The AOJ should issue a VCAA notice that 
complies with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

3.  If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


